Title: From George Washington to Lord Stirling, 27 July 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)



Head Quarters, July 27, 1776.

My Lord: Upon your representation of Capt. Butler’s state of health, I think it will be best to give him a discharge, tho the loss of an officer whose character for diligence and fidelity stands fair, is at all times to be regretted and never more than at the present.
With respect to Col. Parke if the circumstances of his affairs render it absolutely necessary that he should have leave of absence for ten days I must consent, at the same time I can but say that I do it very reluctantly, at this critical period. I am, etc.
